DETAILED ACTION
Claims 1-20 are under current consideration.
The elected species are SEQ ID NO: 28; monophoshoryl hexa-acyl Lipid A, 3-deacyl; SEQ ID NO: 39; SEQ ID NO: 18; and at least one of DMPC, DMPG and cholesterol.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of elected species in the reply filed on 11/12/2021 is acknowledged.
Specification
The use of the term TWEEN, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

See at least para. 105.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 9, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
See claim 9, line 5.
Appropriate correction is necessary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theunis et al. (cited by the IDS).
The claims are directed to (in part): a method comprising administering to a human subject an effective amount of liposomes comprising a TLR4 agonist and a Tau phosphopeptide comprising an amino acid sequence including SEQ ID NO: 2, wherein the Tau phosphopeptide is administered at an amount of about 25 nmoles to about 750 nmoles per dose, and the Tau phosphopeptide is presented on the surface of the liposome; see instant claim 1. 
Theunis teaches a safe liposome-based vaccine against protein tau wherein long-term vaccination improved the clinical condition and reduced indices of tauopathy in mice brain, while showing no signs of neuroinflammation or other adverse neurological effects were observed; see abstract. See p. 2, col. 1 which describes the liposomal preparation as being comprised of DMPC, DMPG and cholesterol; see claims 1 and 11 as well as the elected species. The abstract provides that the liposomal 
The author teaches using a 16-mer synthetic peptide corresponding to sequence 393-408 of protein Tau which further comprises phosphorylated residues S396 and S404 wherein the peptides are anchored into a liposomal bilayer via unique N- and C-terminal palmitoylated lysine residues; see p. 7, col. 2. Also see p. 4, col. 2, para. 3 for disclosing that the phospho-peptides were derivatized with two palmitic acid chains at each terminus to enable integration into liposomes. Note that this meets the structures set forth by instant SEQ ID NO: 2 and 28 (elected species); see para. 243 of the instant specification which indicates that Tau 393-408 is the sequence set forth by instant SEQ ID NO: 2 (without the palmitoylated lysines at the N- and C-terminal ends found in SEQ ID NO:28). Also the phosphorylated S396 and S404 residues are those residues found at positions 6 and 14 of the sequence set forth by SEQ ID NO: 28. See p. 9, col. 1 which describes that display of the antigenic peptide on the liposomal surface; see instant claim 1.
Theunis describes the use of MPLA as an adjuvant which activates TLR4, meeting the TLR4 agonist of claim 1 and elected species; see p. 2, col. 1 and p. 9, col. 1.
Theunis describes administering the liposomes subcutaneously wherein the three injections occurred with two-week intervals; see p. 3, col. 1, para. 3 and claims 5 and 7. 
Theunis does not explicitly teach a method of inducing anti-phosphorylated Tau antibodies in a human subject in need of treatment of Alzheimer’s Disease (claims 1 
It would have been obvious for one of ordinary skill in the art at the time of the invention to administer the liposomal composition taught by Theunis to a human subject in need of AD treatment. One would have been motivated to do so for the advantage of inducing anti-phosphorylated Tau antibodies, using a composition characterized as safe and efficacious.
It would have been obvious for one of ordinary skill in the art at the time of the invention to optimize various parameters of the liposomal composition taught by Theunis, including altering the amounts of the Tau phosphopeptide, TLR4 agonist, etc. per a dose. One would have been motivated to do so for the advantage of optimizing the composition for a subject in view of various factors, including weight, age, gender and medical history.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use different routes of administration, such as intramuscular administration. One would have been motivated to do so to prevent adverse effects in a patient.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used in the art; for examples, optimizing amounts of various ingredients in a composition, considering what routes of administration would be better suited for a patient, etc.
The invention was clearly prima facie. 
Claims 8-10, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theunis et al. (cited by the IDS) as applied to claims 1-7, 11, 15 and 18 above, and further in view of Kwong et al. (Biomaterials, 2011-see attached form 892), Catchpole (2005/0038239-see attached form 892) and St. George (2003/0232758-see attached form 892).
The claims are further directed to (in part): wherein the liposome further comprises a helper T-cell epitope and a lipidated CpG oligonucleotide, wherein the CpG is the sequence set forth by SEQ ID NO: 18 (elected species), comprises one or more phosphorothioate linkages, and is covalently linked to at least one lipophilic group via a PEG linker (see claims 8-10). See claims 13 and 16 directed to doses of a helper T-cell epitope and TLR4 agonist.
Theunis meets the limitations of claim 1. Theunis does not meet the limitations of claims 8-10.
Kwong teaches a “lipid-terminated CpG conjugate” for insertion into a surface of liposomes; see p. 20, Figure 1. CpG oligonucleotides are known immunostimulatory agents of the prior art; see p. 2. See p. 14 for the following recitation: Liposomal surface coupling of these ligands retains them at a high level in the tumor and the surrounding tissue following intratumoral injection, allowing them to be presented to APCs at the tumor and the tumor-draining lymph node while restricting them from entering systemic circulation or reaching distal lymphoid organs.
Catchpole is cited for providing the sequence set forth by instant SEQ ID NO: 18; see para. 23 for Oligo 4 or CpG 2006.
St. George teaches methods and compositions for the treatment of Alzheimer’s disease; see whole document. See para. 23 for the following recitation: In a 
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare the liposome as described by Theunis and further incorporate the “lipid-terminated CpG conjugate” described by Kwong. One would have been motivated to do so for the advantage of restricting the CpG from entering systemic circulation or reaching distal lymphoid organs as taught by Kwong.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use a CpG oligonucleotide. One would have been motivated to use known and characterized CpG oligonucleotide, including CpG 2006, as an adjuvant in the liposome composition described by Theunis.
It would have been obvious for one of ordinary skill in the art at the time of the invention to further incorporate the antigen, comprising a T-cell epitope, as taught by St. George in the liposomal composition described by Theunis. One would have been motivated to do so for the advantage of inducing antibodies which specifically bind an amyloid-beta peptide.
It would have been obvious for one of ordinary skill in the art at the time of the invention to optimize various parameters of the liposomal composition taught by, including altering the amounts of the helper T-cell epitope, etc. per a dose. One would 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as taught by the prior art; for example, inserting a CpG into a liposomal surface, using known CpG sequences and using antigen which have been functionally characterized.
The invention was prima facie obvious to one of ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11124552. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a liposome comprising a tau peptide, a helper T-cell epitope, lapidated CpG oligonucleotide and MPLA wherein the tau peptide is presented on the surface of the liposome or a method of administration thereof.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/757621 (20200376078). Although the claims at issue are not identical, they are both sets of claims are directed to a liposome comprising a tau peptide, a helper T-cell epitope, lapidated CpG oligonucleotide and MPLA wherein the tau peptide is presented on the surface of the liposome or a method of administration thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
It is noted here that SEQ ID NO: 39 was found free of the prior art; see claims 12, 14, 17, 19 and 20.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648